Citation Nr: 1754673	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 

2.  Entitlement to service connection for a residuals of a head injury, other than a seizure disorder, and to include organic brain disease and headaches.  

3.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to February 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.    

The Board remanded these matters in July 2015 for additional evidentiary and procedural development.  At the time, the Veteran's claim for residuals of a head injury was characterized as "entitlement to service connection for a head injury, to include headaches and seizures."  Based upon the evidence of record, the Board determines that this matter should be bifurcated and recharacterized as noted on the cover page of this decision.  

The issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, his current seizure disorder is related to his active duty service.

2.  The Veteran does not currently have any organic brain disease, and has not had such a disability at any point since filing his claim for service connection.

3.  The Veteran's current headaches disability is not caused by or related to his active duty service, and it is not caused or aggravated by a service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure disorder have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

2.  The criteria for service connection for residuals of a head injury, other than a seizure disorder, and to include organic brain disease and headaches, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In July 2015, the Board remanded the claim of entitlement to service connection for residuals of a head injury to associate with the claims file outstanding VA treatment records since October 2014, schedule the Veteran for an appropriate VA examination, and issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives regarding the head injury claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran contends that he currently has residuals of a head injury, to include seizures, organic brain disease, and headaches, and that these disorders are caused by his active duty service or caused or aggravated by service-connected disabilities.  Because the evidence pertaining to these disorders are located in the same or similar documents, the Board shall analyze them together below.  
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Procedurally, the Veteran filed a claim for service connection for residuals of a head injury in May 2010.  Additionally, he filed a notice of disagreement (NOD) in March 2011 and a substantive appeal to the Board (VA Form 9) in February 2014.  

Since filing his claim, the evidence shows that the Veteran currently has a seizure disorder and a headache disability; however, the evidence does not show the presence of an organic brain disease.  For example, two October 2015 VA examination reports, as well as numerous VA and private treatment records, show that the Veteran was diagnosed with seizures and headaches.  Thus, the first element of service connection is met for these current disabilities.  

However, the evidence also shows that the Veteran does not currently have any organic brain disease.  In addition to the VA and private treatment records since May 2010, which do not show a diagnosis of this disability, October 2015 VA examiners specifically concluded that the Veteran did not have any organic brain disease after conducting examinations for a traumatic brain injury (TBI), a seizure disorder, a headaches disorder, and central nervous system and neuromuscular diseases.  Moreover, an October 2015 VA examiner determined that the Veteran did not have this disability during the appeal period after reviewing the Veteran's self-reported symptoms and previous medical history, including magnetic resonance imaging (MRI) scans, computed tomography (CT) scans, and electroencephelopathy tests.  

Because the evidence shows that the Veteran does not currently have any organic brain disease, and has not had such a disability at any point since filing his claim for service connection, the first element of service connection is not met.  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show a current disability at any time during the claim period, there is no separate and underlying organic brain disease that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  

Regarding the second element of service connection for the Veteran's seizures and headaches, his service treatment records show complaints of and treatment for these symptoms during active duty service.  For example, a December 1972 consultation report showed a history of epilepsy, current attacks, and an impression to rule out a seizure disorder.  Moreover, the Veteran's service treatment records show multiple traumas to the head, including in September 1977.  Likewise, the Veteran's service treatment records include a December 1989 assessment of a spinal headache and a December 1990 retirement report of medical history, in which the Veteran complained of a frequent, severe headache since a spinal tap procedure for knee surgery.  Therefore, the second element of service connection is met for the seizure and headaches disorders.

Regarding the third and last element, the nexus requirement, the claims file includes the Veteran's lay statements, statements from several VA doctors, and opinions from two VA examiners.  While the claims file includes many additional VA and private treatment records concerning the Veteran's headaches and seizure disorders, these records do not discuss the causal relationship between these disorders and the Veteran's active duty service or his service-connected disabilities.   

In his March 2011 NOD, the Veteran asserted that his in-service head injury caused him to have seizures and severe headaches, which began shortly after his return from Vietnam.  

In an April 2004 VA treatment record, following a physical evaluation and review of the Veteran's records, a doctor opined that the Veteran's epilepsy may be secondary to his old head trauma with evidence of a "blow out features" on the CT scan.  Contrarily, a VA doctor determined in May 2005 that the Veteran's headaches were due to his pupils adjusting to bright light.  

In October 2015, the Veteran underwent several VA examinations pertaining to his head injury claim, including examinations for a TBI, headaches, seizures, and central nervous system and neuromuscular diseases.  One examiner diagnosed the Veteran with migraine headaches and major motor seizure disorder.  This examiner opined that it is less likely as not that the Veteran has had a seizure or headache disorder related to his putative in-service headaches and/or seizures.  Furthermore, this examiner determined that it is less likely as not that the Veteran's headaches and seizures were caused or aggravated by his service-connected disabilities, including medication taken for these service-connected disabilities.  Apart from citing to a December 1989 assessment of post-lumbar headaches, the examiner based his determination that the Veteran's current seizures and headaches are not related to his active duty service on post-service treatment records, including from December 1999, May 2005, and November 2010.  The examiner based his opinion that the Veteran's seizure disorder was not caused by his active duty service because the examiner could not locate any documented instances of a head trauma in service after reviewing the Veteran's VA treatment notes and service treatment records.  

In contrast to this examiner, another October 2015 VA examiner concluded that it is likely that the Veteran's current seizure disorder was related to his in-service seizure disorder.  This examiner explained that the Veteran's service treatment records show three instances of head trauma in service and that the Veteran had his first episode of a seizure in 1972.  However, this examiner also determined that the Veteran's current headache disorder was less likely as not caused by his in-service head injuries and less likely as not proximately due to or the result of the Veteran's service-connected disabilities.  The examiner explained that the Veteran's headaches were not caused by his seizure disorder because they persisted while he was taking and not taking medication for his seizure disorder.  Furthermore, this examiner cited to a 2005 VA neurology note to explain that the Veteran' headaches were likely caused by his eyes adapting to light.  

Given this evidence, and after affording the Veteran the benefit of the doubt, the Board finds that his current seizure disorder is related to his active duty service.  Specifically, while one VA examiner determined that there was no causal link between the current seizure disorder and the Veteran's active duty service or service-connected disabilities, the probative value of this examiner's opinion is greatly diminished because the examiner's opinion was based on the lack of in-service complaints of headaches and seizures, as well as head traumas.  Of more probative value is the opinion of the October 2015 VA examiner who determined that it is likely that the Veteran's current seizure disorder was caused by his active duty service because this examiner reviewed and cited to the Veteran's service treatment records, which showed complaints of seizures and concussion episodes.  Accordingly, the evidence is in equipoise in showing that the Veteran's current seizure disorder is caused by or otherwise related to his active duty service.  

However, the Board finds that the Veteran's current headaches disability is not caused by or related to his active duty service, and it is not caused or aggravated by a service-connected disability.  Specifically, the Veteran has asserted throughout the appeal that his current headaches disorder was caused by his active duty service or caused or aggravated by service-connected disabilities, to include the medication taken to treat these disabilities.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (2007); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While the Veteran is competent to report symptoms that he perceived through his own senses, such as headaches, he is not competent to offer an opinion as to the etiology of these headaches due to the medical complexity of the matter involved.  Migraine headaches require specialized training for a determination as to diagnosis, causation, and progression.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish the etiology of this headache disorder.

Of more probative value are the opinions of the October 2015 VA examiners as these medical professionals are competent to provide opinions regarding medically complicated matters and they analyzed the Veteran's symptoms and history.  Both VA examiners determined and explained that the Veteran's current headaches disorder was not caused by the Veteran's active duty service, or caused or aggravated by his service-connected disabilities.  Because the probative evidence does not show that the Veteran's current headaches disorder is caused by or otherwise related to his active duty service, or caused or aggravated by service-connected disabilities, to include as due to medication to treat these disabilities, the nexus element of direct and secondary service connection is not met.  

In sum, after affording the Veteran the benefit of the doubt, the evidence is in equipoise in showing that his current seizure disorder is related to his active duty service.  Thus, service connection for a seizure disorder is granted.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for residuals of a head injury, other than a seizure disorder, and to include organic brain disease and headaches, the benefit of the doubt doctrine is not applicable, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at 55.


ORDER

Service connection for a seizure disorder is granted.  

Service connection for residuals of a head injury, other than a seizure disorder, and to include organic brain disease and headaches, is denied.


REMAND

The Board must remand the claim of entitlement to service connection for a right shoulder disorder for an addendum VA medical opinion.  Specifically, in its July 2015 remand directives, the Board instructed a VA examiner to provide opinions as to: whether it is at least as likely as not that the Veteran's right shoulder disorder is related to any disease or injury in service; whether it is at least as likely as not that the Veteran's right shoulder disorder is caused or aggravated beyond normal progression due to the Veteran's service-connected disabilities; and, whether it is at least as likely as not that the Veteran's right shoulder disorder is caused or aggravated beyond normal progression due to medications that the Veteran is taking for his service-connected disabilities.  The Veteran underwent a VA examination in October 2015 during which an examiner provided a negative nexus opinion.  However, the Board determines that this medical opinion is inadequate to adjudicate the Veteran's service connection claim because the October 2015 VA examiner only examined and discussed the Veteran's left shoulder disorder, which is not on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran underwent another VA examination in October 2016, during which an examiner evaluated and discussed his right shoulder symptoms.  This examiner diagnosed the Veteran with right shoulder impingement syndrome and provided an opinion that the Veteran's right shoulder disorder is not related to his military service, but rather, is related to the normal aging process of a right shoulder rotator cuff disease.  While this medical opinion is adequate to adjudicate the Veteran's claim of direct service connection for the right shoulder disorder, the Board determines that it is inadequate to adjudicate the Veteran's theory of entitlement based on secondary service connection.  See 38 C.F.R. § 3.310; see also Stegall, 11 Vet. App. at 268.  Thus, an addendum VA medical opinion is necessary to answer whether it is at least as likely as not that the Veteran's right shoulder disorder is caused or aggravated beyond normal progression due to the Veteran's service-connected disabilities, and whether it is at least as likely as not that the Veteran's right shoulder disorder is caused or aggravated beyond normal progression due to medications that the Veteran is taking for his service-connected disabilities.  

Accordingly, the claim is REMANDED for the following actions:

1. Return the claims file to the October 2016 VA examiner and request that he re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for a right shoulder disorder.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current right shoulder symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the October 2016 VA examination report, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's right shoulder disorder is or was either (i) caused or (ii) aggravated (permanently worsened) beyond normal progression due to the Veteran's service-connected disabilities.

b. Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's right shoulder disorder is or was either (i) caused or (ii) aggravated (permanently worsened) beyond normal progression due to the medications that the Veteran is taking for his service-connected disabilities.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. After completing Step 1, and any other development deemed necessary, readjudicate the claim of entitlement to service connection for a right shoulder disorder in light of the new evidence.  If the benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


